El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 11 de enero de 1996, el Procurador General de Puerto Rico radicó una querella contra el licenciado Sixto Moreira Avillán(1) —admitido por este Tribunal al ejercicio de la *81abogacía el 10 de enero de 1986 y a la del notariado el 28 de febrero siguiente— en la cual le imputó cuatro (4) car-gos disciplinarios, a saber: (1) que no recogió las iniciales de los comparecientes en la primera página de la Escritura Pública Núm. 73 en el mismo día natural de su otorga-miento; (2) que las iniciales S.P.M. que aparecen en la pri-mera página de la Escritura Núm. 73 no fueron escritas por la otorgante Suzie Pacheco Martínez y que el quere-llado cambió posteriormente el título del mencionado ins-trumento público, para omitir la palabra “Liberación”, sin informárselo a las partes; (3) que no hizo constar en la referida escritura la existencia de todas las cargas que gra-vaban a la propiedad objeto del negocio jurídico, y (4) que tardó cuatro (4) años en conseguir que las Escrituras Pú-blicas Núms. 73, 74 y 75 lograran acceso al Registro de la Propiedad,(2) habiéndose comprometido a inscribirlas y sin notificar a las partes que la demora se debía a su negligen-cia y a otros errores que impedían su inscripción.
El 23 de diciembre de 1996, Moreira Avillán radicó la correspondiente contestación a la querella. En la misma negó la veracidad de los hechos que se le imputaban y so-licitó la desestimación y archivo de la querella. Designa-mos al licenciado Agustín Mangual Hernández como Comi-sionado Especial para que recibiera la prueba que tuvieran a bien presentar las partes y rindiera un informe a este Tribunal con las determinaciones de hechos que entendiera procedentes. El 2 de junio de 1997, el Comisionado Especial rindió su informe.(3)
*821 — i
De las determinaciones de hechos realizadas por el Co-misionado Mangual Hernández se desprende que el licen-ciado Moreira Avillán fue contratado por el Ledo. Ralph J. Rexach, del Bufete Rexach & Picó, para que autorizara unas escrituras relacionadas con el cierre de las ventas de unas casas en una urbanización desarrollada en Gurabo por la L & S Gurabo Corporation.
En conformidad con lo anterior, el licenciado Moreira Avillán compareció el 5 de marzo de 1987 a las oficinas de R & G Mortgage Corp. para autorizar las Escrituras Públi-cas Núms. 73, 74 y 75, en las cuales aparecía como com-pradora la señora Pacheco Martínez.
Según expone el Comisionado, al momento de redac-tarse la Escritura Pública Núm. 73, sobre segregación y compraventa, se consignó en la misma que iba a compare-cer en representación de la vendedora, L & S Gurabo Corporation, el Sr. Nelson Cuevas Hernández. Sin embargo, quien alegadamente compareció el día del otorgamiento fue la Sra. Lizzette Santana. Luego del otorgamiento, el licenciado Moreira Avillán se percató de ese hecho y, acto seguido, les indicó a los comparecientes que sustituiría la primera página de la escritura y que se comunicaría con ellos cuando efectuara el cambio.(4) El Comisionado nos in-forma que la señora Pacheco Martínez declaró que el que-rellado nunca se comunicó con ella a los efectos de que compareciera ante él para plasmar sus iniciales en la pri-mera página.
Con posterioridad a que se otorgara la Escritura Pública Núm. 73, el licenciado Moreira Avillán se trasladó a la ur-banización Parque Las Américas, donde reside la señora *83Pacheco Martínez, con el propósito de entregarles copia de escrituras similares de segregación y compraventa a otras personas que habían adquirido propiedades en dicha urbanización. A la señora Pacheco Martínez no le entregó copia de su escritura.
Por otra parte, el Comisionado determinó que, para la fecha del otorgamiento de la escritura de compraventa en controversia, el licenciado Moreira Avillán tenía conoci-miento de que en el Registro de la Propiedad aparecía un gravamen consistente en una hipoteca por la cantidad de un millón trescientos ochenta y un mil ciento setenta y tres dólares ($1,381,173) a favor de Puerto Rico Housing Corporation, el cual no había sido cancelado. En la escritura, el licenciado Moreira Avillán hizo constar que la propiedad estaba libre de gravámenes, excepto por ciertas condicio-nes restrictivas de uso y edificación y por las servidumbres de utilidades públicas que pudiesen surgir del Registro de la Propiedad.
Así también quedó establecido que, a pesar de que la Escritura Pública Núm. 73 fue otorgada el 5 de marzo de 1987, no fue presentada en el Registro de la Propiedad hasta el 29 de enero de 1988. El 30 de junio de 1988, el Registrador notificó al licenciado Moreira Avillán las faltas que impedían la inscripción de dicha escritura(5) El 29 de agosto de ese año, el querellado retiró las escrituras del Registro de la Propiedad.
El Comisionado determinó, además, que, a raíz de todos estos incidentes, el 4 de octubre de 1990 la señora Pacheco *84Martínez radicó una demanda en el antiguo Tribunal Superior contra L & S Gurabo Corporation; el Banco Nacio-nal, N.A.; R & G Mortgage Corp.; el licenciado Moreira Avillán, y el licenciado Rexach, entre otros.(6)
Así las cosas, en 1991 la señora Pacheco Martínez soli-citó del licenciado Moreira Avillán copia de la Escritura Pública Núm. 73 y éste le entregó una que contenía sola-mente su rúbrica y signo en el primer folio. Posterior-mente, a través de la Oficina de Inspección de Notarías, la señora Pacheco Martínez consiguió una segunda copia que contenía en la primera página las iniciales S.P.M., las cua-les Pacheco Martínez niega haber escrito. Además, la que-josa se percató de que el título de la escritura se había cambiado porque se había omitido la palabra “liberación”.
Resulta importante señalar que el señor Maldonado Rivera, perito examinador de documentos dudosos del Insti-tuto de Ciencias Forenses, rindió dos (2) informes en el presente caso. Para preparar el primer informe, fechado 6 de abril de 1994, el señor Maldonado Rivera examinó la Escritura Pública Núm. 73 directamente del Protocolo del licenciado Moreira Avillán correspondiente al año de su otorgamiento. Además, su examen pericial incluyó la toma de muestras de escritura tanto de la quejosa como del querellado.
El resultado de su examen es que no se puede llegar a ninguna conclusión definitiva. De acuerdo con la opinión pericial de Maldonado Rivera, es probable que el escritor de las iniciales S.P.M. que aparecen en las muestras de escritura producidas por la querellante no sea el escritor *85de las iniciales S.P.M. que se encuentran en la primera página de la Escritura Pública Núm. 73. El perito expresó, además, que es probable que el autor de las iniciales S.P.M., que aparecen en las muestras de escrituras provis-tas por el querellado, no sea el escritor de las iniciales S.P.M. que aparecen en la primera página de la Escritura Pública Núm. 73.
El 20 de octubre de 1994, el señor Maldonado Rivera rindió un informe suplementario al antes aludido, esta vez para examinar las iniciales de la Escrituras Públicas Núms. 74 y 75 que, como mencionáramos, también se otor-garon el 5 de marzo de 1987. El resultado de este informe es que tampoco se puede llegar a una conclusión definitiva. Sin embargo, el perito concluyó que existe una alta proba-bilidad de que el escritor de las iniciales S.P.M. que se en-cuentran en las Escrituras Públicas Núms. 74 y 75 no sea el autor de las iniciales S.P.M. que aparecen en la primera página de la Escritura Pública Núm. 73. Añade el perito que razones técnicas no permiten eliminar a este escritor, entiéndase, a la querellante.
Por último, en su informe el Comisionado consignó que el querellado admitió, durante su declaración en la vista, que presentó la Escritura Pública Núm. 73 teniendo cono-cimiento de que ésta no tendría acceso registral para ins-cripción porque no se había cancelado en el Registro de la Propiedad el mencionado pagaré hipotecario a favor de Puerto Rico Housing Corporation(7)
*86rH H-1
De entrada, enfatizamos que este Tribunal, no está obligado a acoger el informe rendido por un Comisionado Especial; “esto es, podemos adoptar el mismo, modificarlo e, inclusive, rechazarlo”. In re López de Victoria Brás, 135 D.P.R. 688, 695 (1994). Véanse: In re Soto López, 135 D.P.R. 642 (1994); Vélez Ruiz v. E.L.A., 111 D.P.R. 752, 757-758 (1981).
Ello no obstante, hemos sostenido que en ausencia de una demostración de parcialidad, prejuicio o error mani-fiesto de parte del Comisionado Especial al apreciar la prueba, no alteraremos las determinaciones de hecho que éste realice. In re Soto López, ante; In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993); In re Colton Fontán, 128 D.P.R. 1, 111 (1991).
Con esto en mente, procedemos a evaluar propiamente los cargos contra el licenciado Moreira Avillán.
En la querella presentada por el Procurador General se le imputa al licenciado Moreira Avillán no haber recogido las iniciales de los otorgantes de la primera página de la Escritura Pública Núm. 73 en el mismo día natural de su otorgamiento. Así también se acusa al querellado de haber participado en la falsificación de las iniciales de la señora Pacheco Martínez ubicadas al primer folio del mencionado instrumento público. En su defensa, el notario querellado arguye que las partes escribieron sus iniciales el mismo día del otorgamiento. Según alega, del Bufete Rexach y Picó le enviaron varias copias extras de la primera página de la escritura por mensajero ese mismo día y fue así como las partes pudieron firmar la mencionada página.
Sabido es que para que una escritura pública sea válida debe tener al final la firma de los comparecientes y *87al margen de cada uno de los folios sus iniciales.(8) Hemos expresado que la firma de los otorgantes constituye un re-quisito esencial de un instrumento público. Sucn. Santos v. Registrador, 108 D.P.R. 831, 837 (1979). Así también las iniciales, como parte integrante de la firma, son necesarias para la validez de una escritura. La omisión de tomar la firma e iniciales, además de ser una falta notarial grave y una violación a la fe pública de que están investidos los notarios, es causa de nulidad del instrumento público. In re Colón Muñoz, 131 D.P.R. 121 (1992); Sucn. Santos v. Registrador, ante, pág. 837; In re Platón, 113 D.P.R. 273, 274 (1982).(9)
El notario tiene el deber de tomar la firma e iniciales de los comparecientes dentro del mismo día natural del otorgamiento. De este modo, las partes podrán prestar su consentimiento en momentos o lugares distintos, siempre y cuando todos los comparecientes firmen,y estampen sus iniciales en la escritura antes de las doce (12) de la medianoche del día en que se autorizó el instrumento público. Ahora bien, cuando el otorgamiento requiera la presencia de un testigo instrumental, debe haber unidad en el acto del otorgamiento y todos los comparecientes deben firmar coetáneamente.(10)
A tales efectos, la Ley Notarial de 1956(11) disponía que:
“Toda escritura, salvo lo que dispone [la Sección 27 de esta *88Ley] en casos especiales, podrá ser autorizada por el notario, sin la presencia de testigos; y no será necesario que los que en ella intervengan la firmen en el mismo momento. Por el contra-rio el notario podrá recibir personalmente sus firmas en cual-quier tiempo, siempre que sea dentro del mismo día natural del de su otorgamiento... ” (Enfasis suplido.)(12)
En el caso de autos, el Comisionado no hizo ninguna determinación concreta con relación a la ausencia de ini-ciales en la Escritura Pública Núm. 73. Solamente se li-mitó a señalar que la señora Pacheco Martínez testificó que el notario querellado nunca le avisó para que compa-reciera ante él a escribir sus iniciales en la primera página. Por su parte, el querellado se sostuvo firme en su posición de que los comparecientes, incluyendo a la quejosa, estam-paron sus iniciales en todos los folios del instrumento pú-blico dentro del día de su otorgamiento. En ese sentido, únicamente contamos con las versiones encontradas de cada una de las partes.
En cuanto a la alegación de falsificación, el Comisionado Especial tampoco hizo una determinación específica refe-rente a si, a base del testimonio del perito examinador de documentos dudosos, las iniciales en el primer folio de la Escritura Pública Núm. 73 fueron falsificadas. En efecto, nunca concluye si este hecho quedó establecido. Más bien, el Comisionado parcamente resumió el informe del perito.
Dada las circunstancias particulares de este caso, resolvemos concederle mayor peso y credibilidad a la versión que de los hechos proveyera el notario querellado. Esto así puesto que el informe del perito, lejos de probar que las iniciales fueron falsificadas, exculpa al notario querellado. Resulta ser un dato indiscutible que el perito no pudo concluir, a ciencia cierta y definitivamente, si las iniciales de la querellante eran o no las que aparecían en la *89primera página de la Escritura Pública Núm. 73. El perito, a pesar de haber afirmado que existía una alta probabili-dad de que las referidas iniciales no fueran las de la señora Pacheco Martínez, nunca descartó que la propia quere-llante fuera la que estampó sus iniciales. Imputar a una persona haber falsificado una firma en un documento es una acusación seria que debe ser establecida con prueba robusta y contundente. Avalados por una ausencia patente de prueba a tales efectos, y teniendo en mente el más pro-fundo sentido de justicia, no nos queda otra opción que resolver que el Procurador General no logró probar estos cargos.
Por otro lado, y como parte del segundo cargo, el Procu-rador General alegó que el licenciado Moreira Avillán cam-bió el título de la Escritura Pública Núm. 73 para omitir la palabra “liberación” sin informárselo a los comparecientes. Ante nos, el notario querellado argumenta que eliminó del cuerpo de la escritura toda referencia al negocio jurídico de liberación de una hipoteca que gravaba la propiedad com-prada por considerar que lo procedente era la cancelación de tal gravamen. Por tal razón, suprimió del título la pala-bra “liberación”. Además, alegó que informó de este hecho a los comparecientes.
Considerando que este Tribunal ha sostenido que el tí-tulo de un instrumento público no es lo material, sino su contenido, Atocha Thom McAn v. Registrador, 123 D.P.R. 571, 583 (1989), y que, una vez más, no existe evidencia, más allá de las versiones contrarias de cada una de las partes, para establecer que el licenciado Moreira Avillán omitió informarles este hecho a los comparecientes, con-cluimos que el cargo no fue cometido.
Lo expuesto dispone de los primeros dos (2) cargos im-putados por el Procurador. Réstanos examinar los últimos dos (2) cargos imputados.
*90i — 1 f — (
Arguye, además, el Procurador General que el licen-ciado Moreira Avillán no hizo constar en la Escritura Pú-blica Núm. 73 la existencia de todas las cargas que grava-ban la propiedad objeto del negocio jurídico. Así también alega que el licenciado Moreira Avillán tardó cuatro (4) años en conseguir que las Escrituras Públicas Núms. 73, 74 y 75 lograran acceso al Registro de la Propiedad, ha-biéndose comprometido a inscribirlas. Tiene razón.
En Goenaga v. O’Neill de Milán, 85 D.P.R. 170, 194 (1962), expresamos que el notario que autoriza una escritura no puede ignorar el estado registral de la propiedad sobre la cual las partes otorgan la escritura a la fecha del otorgamiento. En Chévere v. Cátala, 115 D.P.R. 432, 443-444 (1984), reconocimos que:
... [La] investigación de los antecedentes, al igual que la de-terminación de cargas y gravámenes a hacerse en la escritura, resultan de incuestionable trascendencia, para ‘“efectos civiles (por ejemplo, saneamiento por gravámenes de la finca vendida sin mencionarlo la escritura)”; para “efectos regístrales, para la confrontación con las que figuren en el Registro, si bien la falta de expresión de cargas en las escrituras no es defecto que im-pida la inscripción del título”; y a “efectos notariales, porque la determinación de las cargas es necesaria para la posterior con-creción en la parte dispositiva de las responsabilidades que con-trae cada parte contratante.”; a “efectos fiscales ...” (Enfasis suplido.)
Por tal razón, hemos resuelto que un abogadonotario que autoriza una escritura de compraventa y hace constar en dicha escritura que la propiedad estaba libre de cargas y gravámenes, hecho contrario a la realidad registral, viola la fe pública notarial y el Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. In re Ramos Méndez y Cabiya Ortiz, 120 D.P.R. 796, 797 (1988).
Ahora bien, en In re Ramos Méndez y Cabiya Ortiz, ante, expresamos que procedía sancionar al abogado-*91notario que incurriera en tal conducta mediante una amo-nestación si se suscitaban las siguientes circunstancias atenuantes: (1) que los hechos demuestren que no hubo mala fe ni intención de engañar de parte del querellado; (2) que urna vez se percató del error y de las consecuencias adversas para el querellante, el notario desplegó gran dili-gencia en lograr corregir y subsanar el mismo, y (3) que el querellante exprese que no tiene interés en ulteriores pro-cedimientos en relación con el notario querellado.
En el presente caso, el licenciado Moreira Avillán mani-festó que, de forma verbal, le había indicado a los compa-recientes que L & S Gurabo Corp. había saldado el prés-tamo de construcción con el acreedor hipotecario, que en aquel momento era el Banco de la Vivienda. Debe seña-larse, que el referido Banco procedió a endosar el pagaré hipotecario representativo del préstamo de construcción a favor de L & S Gurabo Corp. para la cancelación y que, en lugar de proceder a la cancelación, L & S Gurabo Corp. negoció dicho pagaré hipotecario y lo entregó en prenda al Banco Nacional.
De todos estos acontecimientos, alega el notario quere-llado, se enteró al intentar efectuar la liberación de una de las unidades vendidas y de inmediato comenzó las gestio-nes para proceder a liberar las casas vendidas. Al parecer, L & S Gurabo Corp. había negociado el pagaré al Banco Nacional con el compromiso de que éste liberaría gratuita-mente las restantes unidades de viviendas del pagaré, ya que el acuerdo era que su garantía hipotecaria estaría li-mitada al remanente de la finca donde se había desarro-llado la urbanización y no recibiría suma alguna del pro-ducto de la venta de las unidades de vivienda.
Esas gestiones con el Banco Nacional culminaron con el otorgamiento de la Escritura Pública Núm. 2 el 26 de agosto de 1988 ante el licenciado Rexach sobre liberación de hipoteca. Sin embargo, tal escritura no pudo ser inscrita porque se omitió expresar que la liberación era gratuita. *92Luego de varias divergencias con los directores del Banco Nacional, ajenas y fuera del control del licenciado Moreira Avillán, el licenciado Rexach autorizó, el 20 de febrero de 1991, la Escritura Pública Núm. 3 sobre aclaración. Fue entonces cuando la escritura de la querellante logró acceso al Registro de la Propiedad.
Ello no obstante, al otorgar la Escritura Pública Núm. 73, el licenciado Moreira Avillán lo hizo dando fe de que no había más cargas que las que se hacían constar en los in-cisos 2, 3 y 4 de la propia escritura, sobre restricciones de uso y edificación y servidumbres de utilidades públicas. A tenor con todo lo antes expuesto, no cabe duda que al no hacer constar el gravamen hipotecario, el licenciado Mo-reira Avillán no actuó con el debido cuidado al ejercer su función notarial. Más, los hechos también demuestran que no hubo mala fe ni intención de engañar de parte del no-tario querellado y que cuando éste se percató de que el pagaré hipotecario había sido negociado nuevamente, des-plegó gran diligencia en lograr liberar las propiedades del gravamen. Así también milita a favor del querellado el he-cho de que la señora Pacheco Martínez compareció ante nos expresando que no tenía interés en proseguir los pro-cedimientos en relación con el querellado. Al tomar en con-sideración todas estas circunstancias atenuantes y su buen historial previo, resolvemos únicamente amonestar al abo-gado-notario Moreira Avillán, apercibiéndolo de que en el futuro deberá observar, con mayor rigor, los preceptos notariales.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Negrón García y Fuster Berlingeri no intervinieron.

 El 30 de junio de 1993 comenzaron los procedimientos disciplinarios en el caso de epígrafe con la presentación de una queja por parte de la Sra. Suzie Pacheco Martínez ante este Tribunal en contra de los Ledos. Sixto Moreira Avillán y Ralph J. Rexach por alegados actos negligentes en la autorización de una escritura pública donde la quejosa compareció como otorgante. A los fines de evaluar la queja presen-tada por la señora Pacheco Martínez, el 15 de octubre de 1993 referimos este asunto a la Oficina del Procurador General para su investigación e informe respecto a la imputación hecha por la quejosa al efecto de que cuando revisó una alegada copia certificada de la escritura en controversia notó que ella nunca llegó a estampar sus iniciales en la primera página de tal instrumento público, sino que las mismas ha-bían sido falsificadas.
El 15 de marzo de 1995, el Procurador General nos sometió su Informe sobre conducta profesional, en el cual señaló que el licenciado Moreira Avillán no procedió con el mejor juicio a la hora de autorizar la referida escritura. Visto el Informe del Procurador General, el 7 de abril de 1995 le concedimos término al licenciado Mo-reira Avillán para que compareciera por escrito a mostrar causa por la cual no de-bíamos disciplinarlo.
Posteriormente, este Tribunal le ordenó al Procurador General, mediante reso-lución de 2 de junio de 1995, que procediera a formular la correspondiente querella disciplinaria. Con respecto al licenciado Rexach, el 7 de abril mencionado, decreta-mos el archivo de la queja en su contra.


 La Escritura Pública Núm. 73 sobre segregación y compraventa, la Escritura Pública Núm. 74 de primera hipoteca a favor de R & G Mortgage Corp. y la Escritura Pública Núm. 75 sobre segunda hipoteca a favor del Municipio de Gurabo fueron otorgadas ante el notario querellado el 5 de marzo de 1987.


 De los autos surge que el 7 de abril de 1997 se celebró la vista evidenciaría ante el Comisionado Especial y a ésta comparecieron tanto el querellado como el Procurador General. Las partes estipularon que se admitieran en evidencia, entre otros documentos, copias de las Escrituras Públicas Núms. 73, 74 y 75. La represen-tación legal del Procurador General ofreció prueba documental y testifical consis-tente en el testimonio de la señora Pacheco Martínez y el Sr. Héctor Maldonado Rivera, perito examinador de documentos dudosos. El querellado ofreció su propio *82testimonio, el del licenciado Rexach y cierta prueba documental. Abase de la eviden-cia aportada durante dicha audiencia, el Comisionado formuló sus determinaciones de hechos.


 Esto debido a que los mencionados instrumentos públicos fueron preparados en el Bufete Rexach & Picó y enviados a R & G Mortgage Corp.


 En los autos encontramos copia de la notificación del Registrador, donde se señala que:
“Para poderse inscribir cada una de las escrituras de segregación y compra-venta falta un comprobante por la suma de $5,368.00 para completar los derechos de inscripción. Obsérvese que la finca de la cual se segrega cada solar tiene una hipo-teca por $1,381,173.00 a favor de Puerto Rico Housing Bank and Finance Agency, o a su orden, la cual no ha sido cancelada en el Registro. Según el documento presentado no se libera de dicha hipoteca los solares que se segregan y venden.
“A las escrituras de Hipoteca les falta inscripción previa y hasta tanto se sub-sane dicha falta los documentos no podrán calificarse debidamente.” Carta del Re-gistrador de la Propiedad de 30 de junio de 1988.


 Dicho pleito terminó mediante una transacción entre las partes. El 17 de septiembre de Í996, la señora Pacheco Martínez radicó una moción informativa ante este Tribunal en donde nos indicó que desistió con perjuicio del caso en el tribunal de instancia y que no tenía ningún interés en que se continuaran los procedimientos disciplinarios en contra del licenciado Moreira Avillán. En cumplimiento de una orden que emitiéramos para que se expresara con respecto a lo anterior, el Procura-dor General nos solicitó que se prosiguiera con los procedimientos. Mediante Reso-lución de 6 de diciembre de 1996, acogimos la solicitud del Procurador General.


 El 26 de agosto de 1988, se otorgó la Escritura Pública Núm. 2 ante el licenciado Rexach, sobre liberación de hipoteca, mediante la cual se liberaba del gravamen de más de un millón de dólares ($1,000,000) a la propiedad de la cual se segregó el solar adquirido por la señora Pacheco Martínez. Posteriormente, ante el mismo notario, se otorgó la Escritura Pública Núm. 3 sobre aclaración de la referida escritura Núm. 2 para decir que la liberación había sido gratuita. Una vez inscritos estos instrumentos públicos, la Escritura Pública Núm. 73 logró acceso al Registro de la Propiedad el 12 de agosto de 1991.


 La Ley Notarial de Puerto Rico de 1957, vigente al momento de otorgarse la escritura en controversia, establecía que:
“Serán nulos los instrumentos públicos:
“3. En que no aparezcan las firmas de las partes, cuando deben hacerlo, la firma del notario, y, en los casos previstos por las secciones 14, 16 y 27, las firmas de los testigos ....” (Enfasis suplido.) Sec. 20 de la Ley Notarial, 4 L.P.R.A. see. 1020 (ed. 1978).


 Véase S. Torres Peralta, Derecho Notarial Puertorriqueño, San Juan, Pubs. S.T.P., Inc., 1995, págs. 13.11-13.12.


 Sec. 13 de la Ley Notarial de Puerto Rico de 1957 (4 L.P.R.A. see. 1013 (ed. 1978)).


 Ley Núm. 99 de 27 de junio de 1956 (4 L.P.R.A. sec. 1001 et seq. (ed. 1978)).


 Sec. 13 de la Ley Notarial de Puerto Rico de 1957, ante. A iguales efectos, véase el Art. 28 de la Ley Notarial de Puerto Rico vigente, 4 L.P.R.A. see. 2046.